if<:'c_ -·;,- ~-   ~                                                                                                                                                )/
                                                                                                                                                                  ~,,)
            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Ca:se (Modified)                                                                    Page I ofl "/',,



                                                 UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                  V.                                           (For Offenses Committed On or After November 1, 1987)


                             Francisco Javier Esparza-Martinez


                                                                                               Defendant's Attorney

                                                                                                                              AUG 2 0 2019
           REGISTRATION NO. 88342298
                                                                                                                        '--~---
           THE DEFENDANT                                                                                             Cl.EHK -J:3 C.l!.STf.11Ci C01H-lT ,
                                        :                                                                         SOUTHERN DISTRICT OF O,c IFGPCi' '-,
              IZI pleaded guilty to count(s) ....'....1.:::o::..f.:::C:::.o:::m.'.!p'..'.:lar~·:::nt.'.:__ _ _ _ _ _ _ _ _ __,,;R""Y==========1
                                                                                                                                              ='=·:c::...:._
             •    was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                       Nature of Offense                                                               Count Number(s)
          8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                     1

             D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - ' - - - - - - - - - - -
             • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          impriscined for aterm of/

                                            d   TIME SERVED                              • ________ days
            IZI        Assessment: $10 WAIVED          IZI Fine: WAIVED
            IZI        Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the        defendant's possession at the time of arrest upon their deportation or removal.
            D          Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 pays
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Monday, August 19, 2019
                                                                                          Date oflmposition of Sentence                    .


         Received            /J61:'4~
                            DUSM                                                          Hiilc11LOCK
                                                                                          UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                             3: l 9-mj-23348
